 

JAN 3 1 2099
IN THE UNITED STATES DISTRICT COURT clerk u 5 bisinero
FOR THE DISTRICT OF MONTANA District Montana.
BILLINGS DIVISION mas
UNITED STATES OF AMERICA,
CR 10-125-BLG-SPW
Plaintiff,
VS. ORDER GRANTING
MOTION FOR EARLY
TYLER MARR STENERSON, TERMINATION OF
SUPERVISION
Defendant.

 

 

Upon the Defendant’s Unopposed Motion for Early Termination of
Supervision (Doc. 38), pursuant to 18 U.S.C. § 3583(e) and good cause being
shown,

IT IS HEREBY ORDERED that the Defendant’s motion is GRANTED.
Tyler Marr Stenerson’s term of supervised release is terminated as of the date of
this Order.

The Clerk shall notify counsel and the U.S. Probation Office of this Order.

DATED this 0’ day of January, 2020.

“SUSAN P. WATTERS
United States District Judge
